Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered June 6, 2008 in a personal injury action. The order granted the motion of third-party defendants John Zajac and Karen Zajac, as foster parents and guardians to Robert Felvus, an infant, for summary judgment dismissing the third-party complaint against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Brandy B. v Eden Cent. School Dist. (63 AD3d 1583 [2009]). Present—Scudder, EJ., Martoche, Fahey, Peradotto and Green, JJ.